AO 245B (CASDRev. 02/18) Judgment in a Criminal CaSe

 

 
     
    

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNI 1

UNITED STATES OF AMERICA JUDGMENT IN A '
V_ (For Offenses Committed On or 1 `

OLGA MARINA CANTO MELGAR (l)

  
 

§1` Cooa ry
CAL|F'
191 ~ m

Case Number: 3: l 8-CR-03 884-JAH

Marcus S. Bourassa
Defendant’s Attomey

 

REGISTRATION No. 71727-298
[:| _
THE DEFENDANT:
\Xl pleaded guilty to count(s) One Of the lnfOImatiOn.
m was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section / Nature of Offense Count
21:952, 960 - |mportation Of |V|ethamphetamine (Felony) 1
The defendant is sentenced as provided in pages 2 through 3 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion of the United States.

 

|X] Assessment: $100.00.

JVTA Assessment*: $
|:|

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
H No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, ccsts, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstancesl

Februarv 19. 2019

Date of Imposition of\ Sentence

H®l?l. JOHN A. HOUSTON
TED STATES DISTRICT JUDGE

3:18-CR-03884-JAH

 

AO 245]3 (CASD Rev. 02/13) Judgment in a Criminal Case

 

DEFENDANT: OLGA MAR[NA CANTO MELGAR (l) Judgrnent - Page 2 of 3
CASE NUMBER: 31 l 8-CR-03 884-JAH

PROBATION
The defendant is hereby sentenced to probation for a term of:
four (4) years as to count l.

The defendant shall report to the probation office in the district to which the defendant is released Within 72 hours of release ii'om the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ojenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapph`cable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583 (d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check z_'fapplicable.)

E The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

§§

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this coth The defendant shall also comply
with any special conditions imposedl

STANDARI) -CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant Shall Support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer; l

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:18-CR-03884-JAH

 

AO 245B {CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: OLGA MARINA CANTO MELGAR (l) Judgment - Page 3 of 3
CASE NUMBER: 3:18-CR-03 884-JAH

SPECIAL CONDITIONS OF SUPERVISION

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a
reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of
a condition of release; failure to submit to a search may be grounds for revocation; the defendant shall warn any other
residents that the premises may be subject to searches pursuant to this condition

Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and comply with both
United States and Mexican immigration law requirements

The Court orders that the defendant participate in the Home confinement Program, Which includes electronic
monitoring and may include Global Positionjng Satellite (GPS), or other location verification methods, for a

term not to exceed twelve months The defendant is responsible for the cost of the program not to exceed
$lZ.OO per day at the discretion of the assigned Location Monitoring Officer.

//

3:18-CR-03884-JAH

 

